Case: 17-12557    Date Filed: 04/16/2018   Page: 1 of 7


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-12557
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket Nos. 6:15-cv-01517-ACC-DCI,
                         6:12-cr-00210-ACC-DAB-1


CURTIS LEE DALLAS,

                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (April 16, 2018)

Before MARCUS, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Curtis Dallas appeals the district court’s denial of his 28 U.S.C. § 2255

motion to vacate sentence, in which he argued that his 2002 nolo contendere plea
              Case: 17-12557     Date Filed: 04/16/2018   Page: 2 of 7


to possession of cocaine with intent to deliver, which was followed by a two-year

sentence of probation, does not qualify as a conviction of a serious drug offense

under the Armed Career Criminal Act (“ACCA”). On appeal, he argues that his

plea does not constitute an ACCA predicate offense because adjudication was

withheld and the charge was reduced to a simple possession charge. After careful

review, we affirm.

      In a proceeding on a motion to vacate, set aside, or correct sentence, the

district court’s factual findings are reviewed for clear error while legal issues are

reviewed de novo. Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004).

A prisoner in federal custody may file a motion to vacate, set aside, or correct

sentence pursuant to § 2255, “claiming the right to be released upon the ground

that the sentence was imposed in violation of the Constitution or laws of the United

States.” 28 U.S.C. § 2255(a). If a defendant fails to raise a claim on direct appeal,

“he is barred from asserting it on motion for collateral relief unless he can show

cause excusing his failure to raise the issue previously and actual prejudice

resulting from the alleged error.” United States v. Nyhuis, 211 F.3d 1340, 1344

(11th Cir. 2000).

      Under the ACCA, any person who violates 18 U.S.C. § 922(g) and has at

least three prior convictions from any court “for a violent felony or a serious drug

offense, or both, committed on occasions different from one another” receives a

                                         2
               Case: 17-12557    Date Filed: 04/16/2018    Page: 3 of 7


mandatory minimum imprisonment sentence of 15 years. 18 U.S.C. § 924(e)(1). A

“serious drug offense” is

      (i)    an offense under the Controlled Substances Act (21 U.S.C. 801
             et seq.), the Controlled Substances Import and Export Act (21
             U.S.C. 951 et seq.), or chapter 705 of title 46, for which a
             maximum term of imprisonment of ten years or more is
             prescribed by law; or

      (ii)   an offense under State law, involving manufacturing,
             distributing, or possessing with intent to manufacture or
             distribute, a controlled substance . . . , for which a maximum
             term of imprisonment of ten years or more is prescribed by law.

Id. § 924(e)(2)(A)(i)-(ii).

      What constitutes a conviction for a serious drug offense under the ACCA is

“determined in accordance with the law of the jurisdiction in which the

proceedings were held.” See 18 U.S.C. § 921(a)(20); United States v. Santiago,

601 F.3d 1241, 1243 (11th Cir. 2010). In Santiago, we addressed whether a guilty

plea followed by a sentence of probation and a withholding of adjudication for

possession of cocaine was a conviction for the purposes of sentence enhancement

under § 924(e) of the ACCA. Id. at 1242, 1244. We noted that the definition of

“conviction” under Florida law “is fluid and context specific.” Id. at 1244. Thus,

because § 924(e) is an enhancement statute, we examined Florida law concerning

sentencing enhancements for habitual felony offenders. Id. at 1244–45. We noted

that Florida’s habitual felony offender statute, which states that, “[f]or the purposes

of this section, the placing of a person on probation or community control without
                                          3
              Case: 17-12557     Date Filed: 04/16/2018    Page: 4 of 7


an adjudication of guilt shall be treated as a prior conviction.”         Fla. Stat. §

775.084(2) (emphasis added). We concluded that “a guilty plea followed by a

sentence of probation and a withholding of adjudication constitutes a conviction

under Florida law for the purpose of enhancing a defendant’s sentence pursuant to

18 U.S.C. § 924(e).” Id. at 1245.

      In United States v. Clarke, 822 F.3d 1213 (11th Cir. 2016), we recently held

that a guilty plea with adjudication withheld did not qualify as a “conviction” for

the purposes of § 922(g). Id. at 1215. We reasoned that since § 922(g)(1) is the

federal felon-in-possession statute, id. at 1214, we would look to the Florida felon-

in-possession statute, which prohibits a person from “own[ing] or [ ] hav[ing] in

his or her care, custody, possession, or control any firearm . . . if that person has

been . . . [c]onvicted of a felony in the courts of [Florida].” Fla. Stat. § 790.23(1).

We then certified to the Florida Supreme Court whether a guilty plea with

adjudication withheld constituted a conviction under the Florida statute, and it

answered in the negative. Clarke v. United States, 184 So. 3d 1107, 1116 (Fla.

2016).   Notably, the plea in Clarke did not involve any probationary period.

Clarke, 822 F.3d at 1214.

      Clarke does not speak directly to this case. Not only did Clarke not involve

a probationary period, but the relevant statute there, Florida’s felon-in-possession-

of-a-firearm statute, was silent on whether a withholding of adjudication qualified

                                          4
              Case: 17-12557     Date Filed: 04/16/2018   Page: 5 of 7


as a “conviction” for the purposes the felon-in-possession statute. Clarke, 822 F.3d

at 214 (addressing what constitutes a conviction under § 922(g), not § 924(e)); see

also Santiago, 601 F.3d at 1243 (noting that what constitutes a conviction under

Florida law is context-specific). Here, as in Santiago, the question is whether a plea

constitutes a conviction for purposes of § 924(e), which is a sentence enhancement

provision. See Santiago, 601 F.3d at 1244 (emphasizing that “[t]his case . . . does

not present the question of whether Santiago was ‘convicted’ of the 2001 offense

for the purpose of supporting a charge under 18 U.S.C. § 922(g)(1) -- i.e., for the

purpose of determining whether Santiago is a convicted felon.”). We therefore

must look to Florida law concerning sentencing enhancements for habitual felony

offenders. Santiago, 601 F.3d at 1244. Florida’s habitual-felony-offender statute

provides that “[f]or the purposes of this section, the placing of a person on

probation or community control without an adjudication of guilt shall be treated as

a prior conviction.”    Fla. Stat. § 775.084(2) (emphasis added).        Thus, under

Santiago, and the plain language of the Florida statute, a plea with adjudication

withheld, followed by a sentence of probation, qualifies as a conviction under §

924(e). Santiago, 601 F.3d at 1242–47. Indeed, Clarke specifically cited Fla. Stat.

§ 775.084 as an example of an “express[] inclu[sion of] withheld adjudications

within the definition of conviction . . . for purposes of” enhancing the sentence of

habitual felony offenders. 184 So. 3d at 1113-14.

                                          5
              Case: 17-12557     Date Filed: 04/16/2018   Page: 6 of 7


      Further, the language of the Florida habitual-felony-offender statute, relied

on in Santiago, indicates that any plea followed by a sentence to probation

constitutes a conviction.      Santiago, 601 F.3d at 1245 (citing Fla. Stat. §

775.084(2)). While Santiago involved a plea of guilt, and this case involves a nolo

contendere plea, the Florida statute does not distinguish between the two for

purposes of habitual felonies. Rather, Florida courts have consistently treated

guilty pleas and nolo contendere pleas the same in the habitual-felony context.

See, e.g., Ashley v. State, 614 So. 2d 486, 489-90 (Fla. 1993) (laying out

requirements “in order for a defendant to be habitualized following a guilty or nolo

plea” (emphasis added)).

      In short, because Dallas’s 2002 nolo contendere plea was followed by a two-

year probation sentence, the district court did not err in concluding that his plea

qualified as a conviction of a serious drug offense under the ACCA. As for

Dallas’s argument that his conviction was not a serious drug offense under the

ACCA because it was for a reduced charge of simple possession with a maximum

penalty of five years, we do not consider it. As the record reflects, the conviction

was listed as an ACCA predicate offense in his pre-sentence investigation report,

yet Dallas failed to raise this argument on his direct appeal even though he had the

opportunity to do so. Nyhuis, 211 F.3d at 1344. And he has made no showing of

cause or prejudice to excuse his default.

                                            6
     Case: 17-12557   Date Filed: 04/16/2018   Page: 7 of 7


AFFIRMED.




                              7